Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  160998 & (27)(28)(29)(35)                                                                                 Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 160998
                                                                   COA: 350898
                                                                   Wayne CC: 13-002129-FC
  CLARENCE WILLIAM BORNS,
           Defendant-Appellant.

  _________________________________________/

         By order of September 8, 2020, the prosecuting attorney was directed to answer
  the application for leave to appeal the January 24, 2020 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered, and it is DENIED, because the defendant has failed to meet
  the burden of establishing entitlement to relief under MCR 6.508(D). The motions to
  amend, to remand, to appoint counsel, and to supplement are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2021
         a0421
                                                                              Clerk